          Case 4:21-cv-00450-JM Document 30-2 Filed 06/24/21 Page 1 of 4




March 31, 2021

The Honorable Governor Asa Hutchinson
Arkansas State Capitol
Suite 250
500 Woodlane Street
Little Rock, AR 72201

Dear Governor Hutchinson:

To protect the lives of vulnerable youth, the 50 physician members of the Arkansas Council on Child
and Adolescent Psychiatry, and the nearly 10,000 members of the American Academy of Child and
Adolescent Psychiatry write in strong opposition to HB1570, and we ask that you veto the legislation.
We believe that this bill reflects a gross misunderstanding of what gender-affirming treatment entails
for Arkansas’ youth and will make it increasingly difficult to retain and recruit child and adolescent
psychiatrists, further reducing access to specialized mental health care for all children in Arkansas.

Banning access to evidence-based treatments for youth creates a concerning precedent by allowing
legislation to overstep into the physician-patient relationship by interfering with personal medical
decisions and individualized treatment plans best left developed between treating physician, patient,
and family. The optimal way to provide treatment for transgender patients and those with gender
dysphoria is through a variety of possible interventions based on current medical evidence, which is
individualized and methodical.

Evidence-based medical treatment for transgender youth and patients with gender dysphoria is
supported by all mainstream pediatric organizations, representing thousands of physicians across
multiple disciplines. The American Academy of Child and Adolescent Psychiatry, American Academy of
Pediatrics, Pediatric Endocrine Society, American Psychological Association, and the Society for
Adolescent Health and Medicine all support appropriately assessing the mental health and medical
treatments for these youth. There are also increasingly well-evidenced, recognized medical guidelines
and standards of care which make clear that an assessment to determine the decision-making capacity
for a given young person is crucial before anything irreversible is started.

Child and adolescent psychiatrists are physicians who have completed four years of medical school,
followed by three to four years of additional residency training in general adult psychiatry and two years
of subspecialty fellowship training in child and adolescent psychiatry. We treat children and adolescents
with mental health needs throughout the state of Arkansas, including gender diverse and transgender
patients and their families, and refer these patients to one of the few gender clinics in the country.


                                                                                                EXHIBIT
             Case 4:21-cv-00450-JM Document 30-2 Filed 06/24/21 Page 2 of 4




Disallowing physicians to refer patients to gender-affirming care will make it more difficult to recruit
additional, and much needed, child and adolescent psychiatrists to practice medicine in Arkansas. We
have a severe shortage of child and adolescent psychiatrists. Sixty-six counties in our state have no
practicing child and adolescent psychiatrist. Included below is a map indicating the shortage of the
subspecialty in Arkansas, for your reference.

Should HB1570 become law, the lives of some of our patients will be put at risk. Gender diverse youth,
as well as adults, who identify as transgender have high rates of mental health disorders including
depression, anxiety, eating disorders, self-harm, and suicide in large part due to adverse experiences
and stigma resulting from their gender identity. Suicide is the second leading cause of death of all
adolescents in the U.S., and rates of suicidal ideation and suicide attempts among youth who identify
as transgender are approximately three times that of their cisgender (or not transgender) peers.
When targeted by seriously misguided legislation such as HB1570, transgender youth in Arkansas are
likely to internalize the harmful rhetoric surrounding the bill, as well as face a disruption of affirming
health care, and have additional or more severe mental health disorders, as well as shame and guilt, as a
result.

Gender nonconforming children and adolescents experience unique developmental challenges and need
supportive adults in their lives who can create affirming, caring environments to help them become
healthy adults. As professionals who care for the youth of Arkansas and their families, we ask that you
do not undermine our ability to combat the damage of depression, anxiety, and suicidality among a
targeted segment of our population.

We ask that you consider the mental and physical health of Arkansas youth and their families by
vetoing HB1570.


Sincerely,




Kathryn Panek, MD
President, Arkansas Council on Child and Adolescent Psychiatry




Gabrielle A. Carlson, MD
President, American Academy of Child and Adolescent Psychiatry
                                                                 Case 4:21-cv-00450-JM Document 30-2 Filed 06/24/21 Page 3 of 4
                                                                                                 ARKANSAS
                                                  Child and Adolescent Psychiatrist (CAP)
                                                        Workforce Distribution Map
          Practicing Child and Adolescent Psychiatrists by State 2017                                                                                 Practicing Child and Adolescent Psychiatrists by County 2017
                                        Rate per 100,000 children age 0-17                                                                                                  Rate per 100,000 children age 0-17




                    AK
                                                                              PR




                                                                     HI

                                                                                                                                                        CAPs Per 100K Children
                                                                                                                                                                Mostly Sufficient Supply (>=47)                         Severe Shortage (1-17)*
                                                 State CAPs per 100,000 children age 0-17                                                                       High Shortage (18-46)*                                  No CAPs
70
                   60




60

50
                                                                                     Mostly Sufficient Supply (47 CAPs per 100K)                                      *Council on Graduate Medical Education. Re-examination of the Academy of Physician
                                                                                                                       39




                                                                                                                                                                  Supply made in 1980 by the Graduate Medical Education National Advisory Committee for
                                                           35




40
              32




                                                                                                                                                                  selected specialties, Bureau of Health Professions in support of activities of the Council on
                                                                                                 27




                                                                                                                                                27




                                                                                                                                                                                             Graduate Medical Education. 1990. Cambridge, ABT Associates.
                               25




30
                                                                24
                                                                24




                                                                                        19
                                                                                      16




                                                                                                                  16
         15




20                                                                                                                                                                         **Kim WJ, American Academy of Child and Adolescent Psychiatry Task Force on
                                                                                     14
        13




                                                                                13




                                                                                                                13




                                                                                                                                           13
                                                                                                                            12




                                                                                                                                                       12
       11




                          11




                                            11




                                                                     11
                                                                     11
                                                                     11




                                                                                                      11
                         10




                                                      10




                                                                              10




                                                                                                               10




                                                                                                                                                     10




                                                                                                                                                                       Workforce Needs. Child and adolescent psychiatry workforce: A critical shortage and
     9




                                                     9




                                                                              9
                                                                              9




                                                                                                                                       9




                                                                                                                                                     9
     8
     8




                        8

                                    8




                                                     8




10
                                                                                             7


                                                                                                           7




                                                                                                                                     7
                                                 6




                                                                          6




                                                                                                                                     6




                                                                                                                                                            6
                                        5




                                                                                                                                                                                                    national challenge. Acad Psychiatry. 2003;27:277–82.
                                                                                                                                 1




 0
       FL




       RI

      SD
      SC
     GA




      WI
     WA
      UT




     WV
     WY
      NE

      NJ
     NC
     ND




      NY
     NH

     NM
     NV




      TN


      VA
      VT
      TX
      AK

      AR
      AL

      AZ




     OH
     OK
     OR
       ID
        IL
       IA


      IN


      LA




      PA
      KS




      MI




      PR
      KY




     MS
     MD




     MT
     MA

     ME

     MN
     MO
      CA


      DC
      DE
     CO
      CT




                                                                                                                                                                                                                                   Last Updated: March 2018
       HI
                                    Case 4:21-cv-00450-JM Document 30-2 Filed 06/24/21 Page 4 of 4
 Population of Children Under 18          Total CAPs in Arkansas          Number of CAPs/100,000 Children              Average Age of CAPs

             703,794                                  57                                    8                                    48


                               Population, Children                               Population, Children                           Population, Children
       County     Total CAPs        Under 18               County    Total CAPs        Under 18            County Total CAPs          Under 18
Arkansas                   0                  4,292   Garland                 1                 20,202   Newton              0                  1,590
Ashley                     0                  4,925   Grant                   0                  4,221   Ouachita            0                  5,634
Baxter                     0                  7,250   Greene                  0                 10,722   Perry               0                  2,252
Benton                     3                 66,505   Hempstead               0                  5,858   Phillips            0                  5,374
Boone                      0                  8,275   Hot Spring              0                  7,133   Pike                0                  2,543
Bradley                    0                  2,607   Howard                  0                  3,493   Poinsett            0                  5,745
Calhoun                    0                  1,020   Independence            1                  8,884   Polk                0                  4,758
Carroll                    0                  6,132   Izard                   0                  2,499   Pope                0                 14,371
Chicot                     0                  2,567   Jackson                 0                  3,546   Prairie             0                  1,727
Clark                      0                  4,425   Jefferson               0                 16,770   Pulaski            33                 93,085
Clay                       0                  3,208   Johnson                 0                  6,336   Randolph            0                  3,966
Cleburne                   0                  5,043   Lafayette               0                  1,462   St. Francis         0                  6,157
Cleveland                  0                  1,940   Lawrence                0                  3,762   Saline              0                 27,503
Columbia                   0                  5,179   Lee                     0                  1,929   Scott               0                  2,576
Conway                     0                  4,862   Lincoln                 0                  2,496   Searcy              0                  1,583
Craighead                  4                 25,564   Little River            0                  2,861   Sebastian           1                 31,254
Crawford                   0                 15,550   Logan                   0                  4,912   Sevier              0                  4,981
Crittenden                 0                 13,890   Lonoke                  0                 18,869   Sharp               0                  3,589
Cross                      0                  4,263   Madison                 0                  3,710   Stone               0                  2,509
Dallas                     0                  1,810   Marion                  0                  2,898   Union               0                  9,690
Desha                      0                  3,139   Miller                  0                 10,561   Van Buren           0                  3,387
Drew                       0                  4,187   Mississippi             0                 11,937   Washington         10                 55,120
Faulkner                   2                 28,575   Monroe                  0                  1,596   White               2                 18,613
Franklin                   0                  4,228   Montgomery              0                  1,789   Woodruff            0                  1,498
Fulton                     0                  2,462   Nevada                  0                  1,971   Yell                0                  5,414
